UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE OF 1934 For the quarterly period ended June 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 000-33231 COROWARE, INC. (EXACT NAME OF THE COMPANY AS SPECIFIED IN ITS CHARTER) Delaware 95-4868120 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 1410 Market Street, Suite 200 Kirkland, WA 98033 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (800) 641-2676 (ISSUER REGISTRANT TELEPHONE NUMBER) Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x As of August 19, 2013 there were 4,306,030,028 shares of the issuer's $.0001 par value common stock outstanding. COROWARE, INC. June 30, 2-Q TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 2 Consolidated Balance Sheets at June 30, 2013 (Unaudited) and December 31, 2012 2 Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2013 and 2012 (Unaudited) 3 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2013 and 2012 (Unaudited) 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Funds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 19 SIGNATURES 20 COROWARE, INC. Consolidated Balance Sheets ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Inventory, net Other current assets Total Current Assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Other assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Lines of credit Obligations collateralized by receivables Current portion of notes payable Accrued expenses- related parties Notes payable-related parties Derivative liability Current maturities of convertible debt, net of discount Redeemable preferred stock, Series B, $.001 par value, 525,000 shares authorized, 159,666 shares issued and outstanding Redeemable preferred stock, Series D, $.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding Redeemable preferred stock, Series E, $.001 par value, 500,000 shares authorized, 100,000 shares issued and outstanding - 50 Small business administration loan Total Current Liabilities LONG TERM LIABILITIES Convertible debentures, net of current maturities Total Liabilities Commitments and contingencies STOCKHOLDERS' DEFICIT Common stock; 100,000,000 shares authorized at $0.0001 par value, 3,846,848,328 and 306,542,857 shares issued and outstanding, respectively Additional paid-in capital Non controlling interest Treasury stock ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 COROWARE, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES $ COST OF SALES GROSS PROFIT OPERATNG EXPENSES Depreciation and amortization General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Gain (loss) on derivative valuation ) ) Gain (loss) on convertible debt redemptions - - - ) Interest expense ) Loss on settlement of debt - - TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE NON CONTROLLING INTEREST ) ) Net loss attributable to non controlling interest - - LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - NET LOSS $ $ ) $ $ ) BASIC AND DILUTED LOSS PER SHARE $ $ ) $ $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING -BASIC AND DILUTED The accompanying notes are an integral part of these consolidated financial statements 3 COROWARE, INC. Consolidated Statements of Cash Flows (unaudited) For the Six Months Ended June 30, OPERATING ACTIVITIES Net loss $ $ ) Adjustments to reconcile net loss to net cash used in operating activities: (Gain) loss on derivative valuation ) Loss on settlement of debt - ) Amortization of deferred financing costs - (Gain) loss on convertible debt redemptions - Stock issued for services Depreciation and amortization Amortization of debt discount Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) Inventory ) - Accrued expenses-related parties - Accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of property and equipment - ) Net Cash Used in Investing Activities - ) FINANCING ACTIVITIES Obligations collateralized by receivables ) Proceeds from related party loans - Proceeds from convertible debentures Proceeds from line of credit Proceeds from non controlling interest - Proceeds from sale of preferred stock, Series E - Proceeds from notes payable - Repayment of notes payable - Repayment of related party loans - ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 COROWARE, INC. Consolidated Statements of Cash Flows (Continued) (unaudited) For the Six Months Ended June 30, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $
